Title: To Thomas Jefferson from John Harvie, 19 October 1807
From: Harvie, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Rockingham October 19th. 1807
                        
                        At the time you first addressed me upon the subject of a tract of land now possessed by me, to which you
                            advance an opposing claim I was not sufficiently acquainted with the merits of the affair to return an answer to your
                            proposition. The death of my revered Father had been too recent for me to have overlooked his papers; and the tribute of
                            filial respect prompted me to defer to a more distant period an examination into the title papers to the possessions he
                            had bequeathed me. The reception of your letter, hastened the investigation I had contemplated making after the bitterness
                            of grief had tranquilized. As your proposition, if embraced, was not to be carried into execution untill a considerable
                            lapse of time had occurred, I thought that any timely notification of my determination, previous to the arrival of the
                            period [spec]ifyed by you would suffice and be deemed satisfactory. Since
                            then, although the foundation of your claim has been scrutinized with all the research I am master of, a variety of
                            considerations has retarded a communication on my part upon the subject. A prompt and immediate reply would have been
                            given to your second favour had it come directly to the place of my residence, but from your ignorance of my abode it was
                            directed to Richmond, where I do not reside, and then transmitted by post to this County while I was on my route to that
                            City; so that it was only upon my return a few days past that I obtained possession of it. The result of the investigation
                            which my own intellect and the cooperation of professional advice has enabled me to give to the subject, confirms me in
                            the validity and justice, both legal moral and circumstantial, of my own
                            right to the land in contention between us, and of the intenability, unsoundness, and futility of your claim to the same:
                            yet as I trust that I shall never be found to violate the pledged assurances of my paternal benefactor; and as I deem the
                            solemn engagements of the parent are as sacred and binding on the child as the laws of the Deity are upon his creatures, I
                            readily forego my own impressions, and do not hesitate for an instant in conforming to your proposition of having our
                            mutual claims referred to the arbitration of respectable members of the legislature at the ensueing session of that Body.
                            Let each party nominate one arbitrator, and should the two so selected disagree let them call in
                            the aid of a third member and the award of any two of them shall be binding to all intents and purposes. To guard against
                            the involuntary and unconscious influence of partiality or prejudice and to render the arbitration as impartial and
                            unexceptionable as possible, let the arbitrators be selected from men who are neither intimate with or particularly
                            attached to either of the adverse parties. I specify these terms because I know their reasonableness will find a perfect
                            coincidence in your sentiments, and to prevent the possibility of future misconception. As I shall not be in Richmond untill
                            the beginning of the next year I must stipulate that the arbitration shall be procrastinated untill the month of January:
                            as I should be unwilling for it to take place during my absence. I submit to your inspection the opinion of Mr E
                            Randolph, upon the subject. I consulted this gentleman and in order to enable him to form a correct estimate of the case
                            laid before him all the papers relative to the affair which have ever come to my possession. The high professional
                            character and known ability of that gentleman are sufficient sponsors for the accuracy of this opinion. You will make use
                            of this opinion as your discretion and sense of propriety shall dictate. With sentiments of
                            consideration and esteem I am dear Sir 
                  yours respectfully
                        
                            John Harvie
                            
                        
                    